                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

ANGIE DURAN,
on behalf of A.M.D., a minor,

                 Plaintiff,

v.                                                                           Civ. No. 18-50 KK

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

                 Defendant.


                              MEMORANDUM OPINION AND ORDER1

        THIS MATTER is before the Court on the Social Security Administrative Record

(Doc. 15) filed May 1, 2018, in support of Plaintiff Angie Duran’s (“Plaintiff”) Complaint (Doc.

1) seeking review of the decision of Defendant Nancy A. Berryhill, Acting Commissioner of the

Social Security Administration, (“Defendant” or “Commissioner”) denying Plaintiff’s claim for

Title XVI supplemental security income benefits on behalf of A.M.D. On July 27, 2018, Plaintiff

filed her Motion to Reverse and Remand For Payment of Benefits, or in the Alternative, for

Rehearing, With Supporting Memorandum (“Motion”). (Doc. 21.) The Commissioner filed a

Response in opposition on September 10, 2018 (Doc. 23), and Plaintiff filed a Reply on

October 10, 2018. (Doc. 24.) The Court has jurisdiction to review the Commissioner’s final

decision under 42 U.S.C. §§ 405(g) and 1383(c). Having meticulously reviewed the entire record

and the applicable law and being fully advised in the premises, the Court finds the Motion is not

well taken and is DENIED.


1
  Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all proceedings, and to
enter an order of judgment, in this case. (Docs. 4, 8, 9.)


                                                         1
                                   I. Background and Procedural Record

           Plaintiff Angie Duran’s daughter, A.M.D. (“A.M.D.”), was born on May 11, 2003, and

was, therefore, at all relevant times a school-age child. (Tr. 14, 178.) On July 21, 2014, Plaintiff

protectively filed an application on A.M.D.’s behalf for Supplemental Security Income (SSI)

benefits under Title XVI of the Social Security Act, 42 U.S.C. Section 1381 through 1381c,

claiming that A.M.D. was disabled as of July 14, 2014, at the age of eleven, because of ADHD,

oppositional defiant disorder, obsessive compulsive disorder, depression and anxiety. (Tr. 68,

178-83.) Plaintiff’s application was denied at the initial level (Tr. 68, 69-78, 93-96), and at

reconsideration. (Tr. 79, 80-92, 101-04). On May 22, 2015, Plaintiff requested a hearing before

an Administrative Law Judge. (Tr. 105-07.) On November 11, 2016, Administrative Law Judge

James Linehan held a hearing. (Tr. 42-67.) Plaintiff and A.M.D. appeared in person at the hearing

with attorney representative Michelle Baca.2 (Id.) The ALJ took testimony from A.M.D. (Tr. 45-

57), and from Plaintiff (Tr. 58-66). In a written decision issued on January 12, 2017, the ALJ

found that A.M.D. was not “disabled” as that term is defined in the Social Security Act. (Tr. 8-

29.) On November 28, 2017, the Appeals Council denied Plaintiff’s request for review, rendering

the ALJ’s decision the final decision of the Commissioner of the Social Security Administration

(Defendant).        (Tr. 1-6.)     Plaintiff timely filed a complaint seeking judicial review of the

Commissioner’s final decision. (Doc. 1.)

                                               II. Applicable Law

           A.       Standard of Review

           The Court reviews the Commissioner’s decision to determine whether the ALJ’s decision

is free from legal error and supported by substantial evidence. 42 U.S.C. § 405(g); Fischer-Ross



2
    Plaintiff is represented in these proceedings by Attorney Francesca J. MacDowell. (Doc. 1.)

                                                           2
v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); Langley v. Barnhart, 373 F.3d 1116, 1118 (10th

Cir. 2004). A decision is based on substantial evidence where it is supported by “relevant evidence

[that] a reasonable mind might accept as adequate to support a conclusion.” Langley, 373 F.3d at

1118. A decision “is not based on substantial evidence if it is overwhelmed by other evidence in

the record[,]” Langley, 373 F.3d at 1118, or if it “constitutes mere conclusion.” Musgrave v.

Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). Therefore, although an ALJ is not required to

discuss every piece of evidence, “the record must demonstrate that the ALJ considered all of the

evidence,” and “the [ALJ’s] reasons for finding a claimant not disabled” must be “articulated with

sufficient particularity.” Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996). Further, the

decision must “provide this court with a sufficient basis to determine that appropriate legal

principles have been followed.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005). In

undertaking its review, the Court may not “reweigh the evidence” or substitute its judgment for

that of the agency. Langley, 373 F.3d at 1118.

       B.      Standards Governing Childhood Disability Determination

       A child under the age of eighteen is considered “disabled” if she “has a medically

determinable physical or mental impairment, which results in marked and severe functional

limitations, and which . . . has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 1382c(C)(i). The Social Security Administration follows a three-

step inquiry to determine whether a child is disabled. 20 C.F.R. § 416.924(a).

       At step one, the ALJ must determine whether the child is engaged in “substantial gainful

activity.” 20 C.F.R. § 416.924(b). If the child is not engaged in substantial gainful activity, the

ALJ proceeds to step two. Id. At step two, the ALJ must determine whether the child has one or

more “severe” “medically determinable impairment(s).” 20 C.F.R. § 416.924(a), (c). If so, the



                                                  3
ALJ proceeds to the next step. Id. At step three, the ALJ must determine whether the child’s

impairments meet, medically equal, or functionally equal the Listings of Impairments contained

in 20 C.F.R pt. 404, subpt. P., App. 1. 20 C.F.R. § 416.924(d); Knight ex rel. P.K. v. Colvin, 756

F.3d 1171, 1175 (10th Cir. 2014.).

        To “functionally equal” a listed impairment, the child must have an impairment that results

in “marked” limitations in two domains of functioning or an “extreme” limitation in one domain.

20 C.F.R. § 416.926a(a). The relevant domains of functioning are: (1) acquiring and using

information, (2) attending and completing tasks, (3) interacting and relating with others,

(4) moving about and manipulating objects, (5) caring for yourself, and (6) health and physical

well-being. 20 C.F.R. § 416.926a(b). In examining functional equivalence, the ALJ must “assess

the interactive and cumulative effects of all of the [child’s] impairments” including those that are

not “severe” to determine how the impairments affect the child’s activities—meaning everything

she does at home, at school, and in the community. 20 C.F.R. § 416.926a(a), (b). The ALJ must

consider how appropriately, effectively, and independently the child performs her activities as

compared with children of the same age who do not have impairments. 20 C.F.R. § 416.926a(b).

        The ALJ will determine that a child has a “marked” limitation in a domain when her

“impairment(s) interferes seriously with [her] ability to independently initiate, sustain, or complete

activities.” 20 C.F.R. § 416.925a(e)(2)(i).

        Marked limitation also means a limitation that is “more than moderate” but “less
        than extreme.” It is the equivalent of the functioning we would expect to find on
        standardized testing with scores that are at least two, but less than three, standard
        deviations below the mean.

Id. The ALJ will find that a child has an “extreme” limitation in a domain when her “impairment(s)

interferes very seriously with [her] ability to independently initiate, sustain, or complete activities.”

20 C.F.R. § 417.926a(e)(3)(i).

                                                   4
       “Extreme” limitation also means a limitation that is “more than marked.”
       “Extreme” limitation is the rating we give to the worst limitations. However,
       “extreme limitation” does not necessarily mean a total lack or loss of ability to
       function. It is the equivalent of the functioning we would expect to find on
       standardized testing with scores that are at least three standard deviations below the
       mean.

Id.

       Standardized test scores are a factor that an ALJ considers in determining a child’s

limitations in the relevant domains of functioning. However, “[n]o single piece of information

taken in isolation can establish whether” the child’s limitations in a particular domain are marked

or extreme. 20 C.F.R. § 416.926a(e)(4)(i). The ALJ will consider test scores together with the

other information about a child’s functioning, including “reports of classroom performance and

the observations of school personnel and others.” 20 C.F.R. § 416.926a(e)(4)(ii). As an example,

a child may have IQ scores that are higher than two or three standard deviations below average,

but if other evidence in the record shows that an impairment causes her to function in school, at

home, and in the community far below her expected level of functioning, her impairment may be

“marked” or “extreme” despite her IQ score. 20 C.F.R. § 416.926a(e)(4)(ii)(A). Further, as a

general rule, the ALJ should not rely on a test score as a measurement of the child’s functioning

within a domain when the record contains other information about the child’s functioning that is

typically used by medical professionals to measure day-to-day functioning.             20 C.F.R. §

416.926a(e)(4)(iii)(B).

                                                  III. Analysis

       The ALJ made his decision that A.M.D. was not disabled at step three of the sequential

evaluation. (Tr. 15-29.) Specifically, the ALJ determined that A.M.D. had not engaged in

substantial gainful activity since July 21, 2014, the application date. (Tr. 14.) He found that

A.M.D. had severe impairments of attention deficit/hyperactivity disorder (ADHD), oppositional

                                                 5
defiant disorder (ODD), and learning disorder. (Id.) The ALJ determined, however, that A.M.D.’s

impairments did not meet or equal in severity one the listings described in Appendix 1 of the

regulations. (Tr. 15.) As a result, the ALJ proceeded to step three and found that A.M.D. did not

have an impairment or combination of impairments that functionally equals the severity of the

listings. (Tr. 16-29.) Specifically, the ALJ determined that A.M.D. had a marked limitation in

acquiring and using information, a less than marked limitation in attending and completing tasks,

a less than marked limitation in interacting and relating with others, no limitation in moving about

and manipulating objects, no limitation in caring for herself, and no limitation in health and

physical well-being. (Id.)

       On appeal, Plaintiff argues that the ALJ (1) erred in his determination that A.M.D. had only

one area of marked limitation and, in doing so, failed to properly weigh the teacher questionnaires

and the results of the July 2014 neuropsychological evaluation which support marked limitations

in the areas of attending and completing tasks, interacting and relating with others, and health and

physical wellbeing; (2) improperly weighed Plaintiff’s testimony; and (3) failed to consider the

“whole child” and compare A.M.D. to non-disabled children. (Doc. 21 at 5-20.) For the reasons

discussed below, the Court finds there is no reversible error.

       A.      Relevant Evidence

               1.      UNM Health Sciences Center – Neuropsychological Evaluation
                       Report

       On July 14, 2014, A.M.D. presented to UNM Health Sciences Center on a referral from

Patricia Engleman, CFNP, for a neuropsychological examination to assess her current level of

functioning, to assist in differential diagnosis, and to make treatment recommendations. (Tr. 349-

67.) Plaintiff explained to evaluator Elena Bettoli Vaughan, Ph.D., that A.M.D. exhibited a variety

of impulsive, disruptive and emotional behaviors, including, inter alia, stealing, arguing, lying,

                                                 6
fidgeting, and hoarding. (Tr. 349-50.) Plaintiff also reported that A.M.D. was easily distracted,

interrupted others while talking, rushed through her schoolwork resulting in careless errors, and

always struggled with reading, spelling and math. (Id.) Dr. Vaughan administered several

standardized tests, including the Wechsler Intelligence Scale for Children – Fourth Edition (WISC-

IV); Woodcock Johnson III (WJ-III) Tests of Achievement: Letter-Word Identification, Reading

Fluency, Calculation, Math Fluency, Spelling, Passage Comprehension, and Word Attack subtests;

and Comprehensive Test of Phonological Processing-Second Edition (CTOPP-2). (Tr. 352-66.)

Dr. Vaughan also reviewed rating forms completed by Plaintiff and A.M.D.; i.e., the Behavior

Assessment System for Children; Conners’ 3 Parent Rating Scale; Children’s Depression

Inventory-Second Edition; and Multidimensional Anxiety Scale for Children. (Id.) Based on test

scores and the rating forms, Dr. Vaughan’s summary and impressions were as follows:

       Current tests results indicated overall verbal and nonverbal intellectual abilities
       were average. Auditory working memory was average. Sustained attention was
       variable but characterized by impulsive responding. Processing speed was variable,
       ranging from low average to high average. Verbal and visual learning and memory
       were intact. Complex language skills were average. Visuospatial processing was
       average to high average; however, visuomotor integration was mild impaired.
       Relative to same grade peers, academic skills in reading, writing, and math were
       below expectations and indicated that [A.M.D.] would not be able to keep up with
       her peers without support. In particular, [A.M.D.] demonstrated mild to moderate
       impairments in math. She also demonstrated impairments in phonological
       processing and rapid naming, despite intact language skills, suggestive of dyslexia.
       Thus, based on a clinical history of significant difficulties learning to read and
       based on current test results, indicating impaired phonological processing and rapid
       naming, [A.M.D.’s] academic difficulties are consistent with the diagnosis of
       dyslexia or Specific Learning Disorder, with impairment in reading. Additionally,
       based on current tests results indicating mild to moderate impairments in math and
       based on observations of an impaired number sense, a diagnosis of Specific
       Learning Disorder, with impairment in mathematics, is also warranted.

       [A.M.D.] has a history of inattentive and impulsive behaviors; based on parent
       report, parent behavior ratings indicating significant difficulties with ADHD,
       behavioral observations of impulsivity and inattention, and based on current test
       results, [A.M.D.] demonstrates behaviors consistent with ADHD, combined
       presentation. Additionally, based on a history of oppositional behaviors, parent

                                                7
       report, self-report, and parent ratings suggesting significant oppositional behavior,
       a diagnosis of Oppositional Defiant Disorder was given. Lastly, a diagnosis of
       Hoarding Disorder was warranted based upon clinical history, parent and self-
       report, and elevated anxiety scales from parent and self-report rating forms.

(Tr. 355-56.) Dr. Vaughan recommended A.M.D. receive special education services, seek a

neurology consult for potential sleep disorder and/or seizure activity, participate in counseling to

address her emotional and behavioral difficulties, and consult with a child psychiatrist to determine

whether psychopharmacological intervention would be helpful. (Tr. 356-59.)

               2.      Individualized Education Programs

       Individualized Education Programs (“IEPs”) were prepared on A.M.D.’s behalf on July 31,

2014, May 15, 2015, and March 17, 2016. (Tr. 228-29, 259-68, 298-311.)

       On May 15, 2015, the IEP academic summary related to A.M.D.’s special education

services in math indicated that A.M.D. was a “very nice young woman who is extremely smart.

She picks up and learns new math concepts quickly and is willing to help other students with their

work when the class is working in pairs.” (Tr. 260.) As for social work services, the IEP

summarized that “[s]tudent participates in group, she is expressive about her situation and

challenges with peers at school. Peer interactions are challenging for the student. Support for the

student continues to be needed to help cope and make positive decisions.” (Id.) As for A.M.D.’s

general education classes, her social studies teacher indicated that A.M.D. “interact[s] positively

with the other kids. She will probably end up with a C, and she is pleasant and answers questions

when asked”; her science teacher indicated that A.M.D. currently had a 74.5% in Earth Science,

and that she was “cooperative and polite and enjoys the social aspects of school”; her language

arts teacher reported that A.M.D. was not completing her work and was currently receiving an “F”;

her music teacher reported that A.M.D. was passing with C- and that she was very social and

outgoing; and her P.E. coach said that A.M.D. was doing well and that her grade was an A. (Tr.

                                                 8
261.)   The IEP indicated that A.M.D. would continue to require social work services and

specialized instruction in math. (Tr. 265.) She also needed certain accommodations in general

education    classes    including     frequent       feedback,   short   distinctive   directions,

repeat/rephrase/simplification of directions/instructions, and checking for understanding of

instructional words. (Tr. 264.)

        On March 17, 2017, the IEP academic summary related to A.M.D.’s special education

services in math indicated that she was “doing really great in class,” and was learning the

curriculum quickly and moving forward. (Tr. 300.) As for her social work services, the IEP

summarized that, inter alia, A.M.D. had been working in a social skills group to help her

communicate her needs, wants, and feelings in a positive manner. (Id.) Her social worker reported

that A.M.D. “is a bright individual who is a good role model to other students. She is always

respectful.” (Tr. 301.) As for A.M.D.’s general education classes, her social studies teacher

reported A.M.D. was an “awesome student,” participated regularly, and worked better

independently; her language arts teacher reported A.M.D. was an “awesome student – very kind,

quiet and hardworking,” and that she flourished when allowed to show her artistic and creative

side, but “focuse[d] on any work given to her” and was “bright, respectful, and generous helping

out others often”; her American Studies teacher reported that A.M.D. was “a positive and

interested student,” an “avid reader who often share[d] her independent studies,” and although she

sometimes loses focus, she was never disruptive or distracting; and her science teacher reported

that A.M.D. was “very focused and driven to do well in class,” and that she consistently turned in

completed work without the need for extended deadlines. (Tr. 301.) The IEP indicated that

A.M.D. would continue to require social work services and specialized instruction in math. (Tr.

307.) She also needed certain accommodations including extra time for assignments, clearly



                                                 9
defined limits, re-direction to task, seated near the instructor, visual aids, short distinctive

directions, and repeat/rephrase/simplify directions/instructions. (Tr. 305.)

                  3.       Teacher Questionnaires

         Jeanne Pahls, A.M.D.’s Special Education Case Manager, completed two Teacher

Questionnaires in 2015 regarding A.M.D.’s functioning in the six domain areas.3

                           a.       January 15, 2015 Teacher Questionnaire

                                    (1)       Attending and Completing Tasks

         In the area of attending and completing tasks, Ms. Pahls rated A.M.D. as having no

problems in the areas of (1) paying attention when spoken to directly; (2) sustaining attention

during play/sports activities; (3) focusing long enough to finish assigned activity or task;

(4) refocusing to task when necessary; (5) carrying out single-step instructions; (6) waiting to take

turns; (7) changing from one activity to another without being disruptive; (8) organizing own

things or school materials; (9) completing work accurately without careless mistakes; and

(10) working without distracting self or others. (Tr. 221.) She rated A.M.D. as having slight

problems with (1) carrying out multi-step instructions; and (2) working at reasonable

pace/finishing on time. (Id.) She rated A.M.D. as having a serious problem with completing

class/homework assignments. (Id.) Ms. Pahls qualified the one serious rating, however, by

commenting that “[A.M.D.] completes assignments in class but does not complete homework.”

(Id.)

                                    (2)       Interacting and Relating With Others




3
  Ms. Pahls completed the questionnaires as to all six domains, but the Court will only highlight herein her assessments
in the domains at issue. Plaintiff argues that there is not substantial evidence for the ALJ’s finding that A.M.D. has a
less than marked limitation in the areas of attending and completing tasks, interacting and relating with others, and
health and physical well-being. (Doc. 21at 5.)


                                                          10
       In the area of interacting and relating with others, Ms. Pahls rated A.M.D. as having no

problems with (1) playing cooperatively with children; (2) making and keeping friends;

(3) seeking attention appropriately; (4) expressing anger appropriately; (5) asking permission

appropriately; (6) following rules (classroom, games, sports); (7) respecting/obeying adults in

authority; (8) relating experiences and telling stories; (9) using language appropriate to the

situation and listener; (10) introducing and maintaining relevant and appropriate topics of

conversation; (11) taking turns in a conversation; and (12) interpreting meaning of facial

expression, body language, hints, and sarcasm. (Tr. 222.) Mr. Pahls rated A.M.D. as having slight

problems with using adequate vocabulary and grammar to express thoughts/ideas in general,

everyday conversation. (Id.) Ms. Pahls commented that “[A.M.D.] can be a little bossy toward

others in class if other students are not doing what they are supposed to do.” (Id.)

                               (3)    Health and Physical Well-Being

       In the area of health and physical well-being, Ms. Pahls only noted that A.M.D. wears

glasses and that A.M.D. does not frequently miss school due to illness. (Tr. 225.)

                       b.      March 16, 2015 Teacher Questionnaire

                               (1)    Attending and Completing Tasks

       In the area of attending and completing tasks, Ms. Pahls rated A.M.D. as having no

problems in the areas of (1) paying attention when spoken to directly; (2) sustaining attention

during play/sports activities; (3) focusing long enough to finish assigned activity or task;

(4) refocusing to task when necessary; (5) carrying out single-step instructions; (6) waiting to take

turns; (7) changing from one activity to another without being disruptive; (8) organizing own

things or school materials; and (9) completing work accurately without careless mistakes. (Tr.

250.) She rated A.M.D. as having slights problems with (1) carrying out multi-step instructions;



                                                 11
(2) working without distracting self or others; and (3) working at reasonable pace/finishing on

time. (Id.) She rated A.M.D. as having an obvious problem with completing class/homework

assignments. (Id.) Ms. Pahls commented that “[A.M.D.] did do better with 1-step directions. She

could complete class assignments but not homework assignments. In class discussions, she would

become “bossy” at times, becoming angry if others were not listening to the teacher, and she would

interject herself into the teacher’s role, try to tell classmates how to act, etc.” (Id.)

                                (2)     Interacting and Relating With Others

        In the area of interacting and relating with others, Ms. Pahls rated A.M.D. as having no

problems. (Tr. 251.)

                                (3)     Health and Physical Well-Being

        In the area of health and physical well-being, Ms. Pahls noted that A.M.D. wears glasses

and that A.M.D. does not frequently miss school due to illness. (Tr. 254.) Ms. Pahls commented

that “[A.M.D.] had diagnoses of ADHD, combined presentation, Hoarding Disorder with

excessive acquisition, ODD[.] All this surprised us because we did not see evidence of these things

at school.” Ms. Pahls further commented that “[p]arents articulated many negative thoughts about

[A.M.D.] at IEP meeting. Their perceptions and reported experience of [A.M.D.] did not match

the school’s experience.” (Tr. 255.)

                4.      University of New Mexico Behavioral Health

        On April 2, 2015, [A.M.D.] presented for psychiatric evaluation at the University of

New Mexico Behavioral Health Department. (Tr. 472-75.) Plaintiff provided A.M.D.’s relevant

history and reported that A.M.D. had been diagnosed with ADHD and ODD. (Id.) On mental

status exam, Christopher J. Miller, M.D., noted that A.M.D. was appropriately dressed, had good

grooming and hygiene, was somewhat reserved but gradually became more talkative and



                                                   12
cooperative, had normal speech, a good mood, euthymic affect, organized, linear and goal-directed

thought process, rational thought content, adequate memory and concentration, and poor insight

and judgment. (Tr. 474.) Dr. Miller indicated Axis I diagnoses of ADHD, combined type,

oppositional defiant disorder, and anxiety disorder, NOS. (Id.) He assessed that A.M.D. clearly

met the “diagnostic criteria for ADHD and (to a lesser extent) ODD.” (Tr. 475.) He further

explained that A.M.D.’s hoarding behavior was more difficult to interpret because “it does not (by

patient report) appear to be motivated by intrusive thoughts and because she denies experiencing

anxiety symptoms when she is not able to keep things. In addition, there is disagreement between

the patient and her mother as to the nature and extent of the things she collects, and the patient

offers rational explanations about her reasons for wanting to keep food and rocks.” (Tr. 475.)

Dr. Miller prescribed Concerta and referred A.M.D. for psychotherapy.4 (Id.)

        A.M.D. returned five times for psychopharmacological management from May 14, 2015,

through May 4, 2016.          (Tr. 465-72, 485-89.)         Plaintiff and A.M.D. reported considerable

improvement in A.M.D.’s behavior and ability to maintain attention after she started Concerta.

(Tr. 465, 467-68, 470, 485-87. 488-89.) Plaintiff also reported that A.M.D. was no longer

collecting bottles or hiding food in her room. (Tr. 468, 470.) On May 14, 2015, Dr. Miller

prescribed Fluoxetine to address A.M.D.’s reported anxiety symptoms.5 (Tr. 470-72.) A.M.D.

subsequently reported that her anxiety was improved with Fluoxetine. (Tr. 467, 469, 487, 490.)

On May 4, 2016, A.M.D. reported, inter alia, good focus and better grades at school, a happy



4
  On July 28, 2015, A.M.D. began psychotherapy. (Tr. 464-65.) A.M.D. attended five psychotherapy sessions from
July 28, 2015, through January 12, 2016. (Tr. 460-65, 490-92.) On January 2, and January 12, 2016, A.M.D. reported
positive feelings about her school performance and friendships. (Tr. 460, 491.) Her therapist noted that A.M.D.
presented as more regulated and reported fewer symptoms of anxiety or mood dysregulation, and that A.M.D. was
able to demonstrate insight regarding unhealthy relationships. (Tr. 461, 491.)
5
 A.M.D. reported experiencing anxiety at school when she was called on in class and talking in front of the class.
(Tr. 470.)

                                                       13
mood, and that she had no complaints regarding her medications and had no desire for any changes.

(Tr. 485-86.)

                5.     State Agency Opinions

                       a.     John Giblin, M.D.

       On January 20, 2015, nonexamining State agency medical consultant John Gilblin, M.D.,

reviewed the medical record evidence at the initial level of review and assessed that A.M.D. had a

marked limitation in the area of acquiring and using information; a less than marked limitation in

the areas of attending and completing tasks, and interacting and relating with others; and no

limitation in the areas of moving about and manipulation of objects, caring for yourself, and health

and physical well-being. (Tr. 73-78.)

                       b.     Donald Gucker, Ph.D.

       On May 13, 2015, nonexamining State agency psychological consultant Donald Gucker,

Ph.D., reviewed the medical record evidence at reconsideration and assessed that A.M.D. had a

marked limitation in the area of acquiring and using information; a less than marked limitation in

the areas of attending and completing tasks, interacting and relating with others, and caring for

yourself; and no limitation in the area of moving about and manipulations of objects and health

and physical well-being. (Tr. 88-92.)

                       c.     John P. Owen, Ph.D.

       On April 23, 2015, examining State agency psychological consultant John P. Owen, Ph.D.,

performed a mental status examination of A.M.D., that included the administration of the Mini-

Mental State Examination. (Tr. 410-12.) Plaintiff reported A.M.D.’s diagnoses of ADHD,

specific learning disorder with impairment in reading and math, hoarding disorder, and

oppositional defiant disorder. (Tr. 410.) Plaintiff stated that A.M.D. was exceptionally defiant at



                                                14
home. (Id.) Plaintiff also stated she viewed A.M.D. as depressed and anxious. (Id.) On mental

status exam, Dr. Owen observed that A.M.D. was neatly groomed and attired, cooperative,

understood simple questions and instructions, had clear and coherent speech, appropriate affect,

no extreme mood swings, oriented to time, place and person, and average mental ability. (Tr. 411.)

Dr. Owen noted that A.M.D. scored 29 out of a maximum 30 points on the Mini-Mental Status

Examination. (Id.) Dr. Owen diagnosed ADHD, combined type; hoarding disorder, provisional;

oppositional defiant disorder, provisional; math disorder, provisional; and reading disorder,

provisional. (Id.) Dr. Owen summarized that

        [A.M.D.’s] mother sees her daughter as accurately diagnosed with hoarding
        disorder and oppositional defiant disorder. In addition, she takes Concerta for
        ADHD which has helped considerably. [A.M.D.] has been at Wilson Middle
        School for approximately two years, and her mother has not received any negative
        reports from the school.

(Tr. 411.) Except for moderate difficulties in her ability to understand and remember detailed or

complex instructions, Dr. Owen assessed that A.M.D. had either mild or no difficulties in all other

areas of her abilities in specified mental activities. (Id.)

        B.      The ALJ’s Findings Regarding A.M.D.’s Limitations Are Supported
                by Substantial Evidence

                1.      Attending and Completing Tasks

        At the third step of the analysis, the ALJ found that A.M.D. had a less than marked

limitation in the domain of attending and completing tasks. (Tr. 23-24.) Plaintiff argues that the

ALJ’s finding is contrary to substantial evidence, and contrary to law because the ALJ did not state

what weight he gave Dr. Vaughan’s findings, or offer valid reasons to discount the testing itself.

(Doc. 21 at 7.) In support, Plaintiff cites to (a) Ms. Pahls’ January 15, 2015, Teacher Questionnaire

in which she indicated that A.M.D. had a serious problem with completing class/homework

assignments, (b) certain portions of Dr. Vaughan’s neuropsychological test results she claims

                                                   15
“overwhelmingly indicate a marked limitation in this domain,” and (c) portions of the record that

reported A.M.D. talks too much and has problems with distraction. (Id. at 7-8.)

       The Commissioner contends that the record supports the ALJ’s determination that A.M.D.

had a less than marked limitation in the domain of attending and completing tasks. (Doc. 23 at 7-

8.) The Commissioner asserts that the ALJ correctly observed that A.M.D.’s teacher found only

one serious problem in this domain, while indicating that she had no problems in the 12 other

activities listed. (Id.) The Commissioner further asserts that despite Dr. Vaughan’s behavioral

observations of A.M.D. during the test taking, the ALJ accurately noted Dr. Vaughan’s conclusion

that A.M.D.’s test performance suggested “attentional difficulties and executive dysfunction

characterized by mild difficulties with sustained attention and impulsivity.” (Id.) As such, the

Commissioner contends that the ALJ did not reject Dr. Vaughan’s opinion relevant to this domain,

but clearly considered this opinion and relied on it to find A.M.D. had a less than marked

limitation. (Id.) Finally, the Commissioner contends that Plaintiff’s claims that the ALJ should

have found a marked limitation in this domain amounts to asking the Court to re-weigh the

evidence. (Id.)

       The functional domain of “attending and completing tasks” considers how well a child is

able to focus and maintain attention, and how well she begins, carries through, and finishes

activities, including the pace at which she performs activities and the ease with which she changes

them. 20 C.F.R. § 416.926a(h).

       Attention involves regulating your levels of alertness and initiating and maintaining
       concentration. It involves the ability to filter out distractions and to remain focused
       on an activity or task at a consistent level of performance. This means focusing
       long enough to initiate and complete an activity or task, and changing focus once it
       is completed. It also means that if you lose or change your focus in the middle of
       a task, you are able to return to the task without other people having to remind you
       frequently to finish it.



                                                 16
20 C.F.R. § 416.926a(h)(1)(i). The regulations provide the following age descriptor for this

domain:

       When you are of school age, you should be able to focus your attention in a variety
       of situations in order to follow directions, remember and organize your school
       materials, and complete classroom and homework assignments. You should be
       able to concentrate on details and not make careless mistakes in your work (beyond
       what would be expected in other children your age who do not have impairments).
       You should be able to change your activities or routines without distracting yourself
       or others, and stay on task and in place when appropriate. You should be able to
       sustain your attention well enough to participate in group sports, read by yourself,
       and complete family chores. You should also be able to complete a transition task
       (e.g., be ready for the school bus, change clothes after gym, change classrooms)
       without extra reminders and accommodation.

20 C.F.R. § 416.926a(h)(2)(iv). Examples of limited functioning in attending and completing

tasks include:

       (i)       You are easily startled, distracted, or overreactive to sounds, sights,
                 movements, or touch.

       (ii)      You are slow to focus on, or fail to complete activities of interest to you,
                 e.g, games or art projects.

       (iii)     You repeatedly become sidetracked from your activities or you frequently
                 interrupt others.

       (iv)      You are easily frustrated and give up on tasks, including ones you are
                 capable of completing.

       (v)       You require extra supervision to keep you engaged in an activity.

20 C.F.R. § 416.926a(h)(3)(i)-(v).

       The Court finds that the ALJ properly considered all of the evidence and regulatory

standards in finding that A.M.D. has a less than marked limitation in attending and completing

tasks, and that his finding is supported by substantial evidence. See 20 C.F.R. § 416.924a; 20

C.F.R. § 416.926a. In support of his finding, the ALJ considered the medical source evidence and

discussed Dr. Vaughan’s report, including the noted parent complaints, the examiner’s



                                                 17
observations, and the objective test results. (Tr. 23-24.) The ALJ noted verbatim Dr. Vaughan’s

finding related to A.M.D.’s test results in the area of “attention, processing speed and executive

functions,” that is, “[o]verall, [A.M.D.’s] performance suggested attentional difficulties and

executive dysfunction characterized by mild difficulties with sustained attention and impulsivity.”

(Tr. 24.) (Emphasis added.) The ALJ discussed Dr. Owen’s consultative report in which he noted

that Plaintiff reported considerable improvement with A.M.D.’s attention and concentration since

starting Concerta, that A.M.D. was much more focused on tasks in terms of getting ready for and

going to school, and that she had not received any negative reports from A.M.D.’s school for

approximately two years. (Tr. 17.) The ALJ also discussed the nonexamining State agency

opinion evidence which supports his finding that A.M.D. has a less than marked limitation in this

domain. (Tr. 20, 74, 88.) The ALJ discussed A.M.D.’s behavioral health provider and therapy

treatment notes wherein A.M.D. reported she could “focus better” and that her teachers observed

she was “significantly” less disruptive in class and maintaining attention since starting Concerta.

(Tr. 18.) And the ALJ discussed A.M.D.’s reports to her behavioral health providers that she was

happy, had friends, and was doing well with her school work. (Id.) The record supports all of

these findings. (Tr. 354, 410-412); See Section III.A.4., supra.

       The ALJ also considered the nonmedical record evidence in making his finding. The ALJ

discussed A.M.D.’s IEP evaluations in which her teachers reported, inter alia, that A.M.D. was

bright, kind, hardworking, respectful, never disruptive or distracting, focused, and consistently

turned in completed work without the need of extended deadlines. (Tr. 18.) The ALJ discussed

Ms. Pahls’ completed Teachers’ Questionnaires regarding A.M.D.’s behavior and progress at

school, both of which indicated only one problem in the area of completing homework

assignments. (Tr. 20.) The ALJ discussed Plaintiff’s and A.M.D.’s testimony. (Tr. 24.) He noted



                                                18
that on the one hand Plaintiff testified that at home A.M.D. continues to talk back to her, throws

fits, breaks dishes, hoards, fidgets, isolates herself, and does not have friends, while on the other

hand she testified that since starting medication A.M.D. was doing a lot better, that A.M.D. was

involved in ROTC and learning discipline at school, that A.M.D. was passing all of her classes,

and that A.M.D. may have friends at school that she does not know about.6 (Tr. 19.) The ALJ

also discussed in detail A.M.D.’s testimony related to her improvements and successes at school

and at home. (Id.) The ALJ noted that A.M.D. appeared very calm and well-adjusted when

answering his questions at the Administrative Hearing. (Id.) The record supports all of these

findings. See Section III.A.2. and A.3., supra.

         The ALJ demonstrated he considered all the evidence as he was required to do, and his

finding in the domain of attending and completing tasks is supported by substantial evidence.

Clifton, 79 F.3d at 1009-10. The Court has exhaustively reviewed and considered the entire record,

and is unable, without improperly reweighing the evidence, to conclude that certain isolated

findings and comments support a marked limitation in this domain. See Oldham, 509 F.3d at 1257-

58. Because the Court finds that the ALJ’s finding is supported by substantial evidence, and

because Plaintiff’s argument goes to the weight of the evidence and not its sufficiency, the Court

will not displace the ALJ’s decision.

         The Court further finds that Plaintiff’s argument that the ALJ erred by failing to weigh

Dr. Vaughan’s findings or offer valid reasons to discount the testing itself is without merit. (Doc.

21 at 7.) Dr. Vaughan’s report contains results and her interpretation of results based on the

standardized tests she administered, along with her summary of the information Plaintiff and



6
  The ALJ determined that Plaintiff’s testimony regarding the severity of A.M.D.’s symptoms was outweighed by
other factors, including Plaintiff’s contradictory testimony, the medical source evidence, and school reports reflecting
A.M.D.’s significant progress. (Tr. 19.)

                                                          19
A.M.D. provided in the behavioral rating forms they completed. (Tr. 349-68.) Her report also

contained diagnoses and recommendations based on the test results and the information provided;

i.e., that A.M.D. receive special education services, seek a neurology consult for potential sleep

disorder and/or seizure activity, participate in counseling to address her emotional and behavioral

difficulties, and consult with a child psychiatrist to determine whether psychopharmacological

intervention would be helpful. (Tr. 356-59.) Although Dr. Vaughan’s report was not per se

medical “opinion” evidence regarding the six domains of functioning,7 even assuming arguendo

that Dr. Vaughan provided medical opinion evidence specifically related to A.M.D.’s ability to

attend and complete tasks, the ALJ’s failure to explicitly weigh that opinion is harmless error

because there is no inconsistency between the opinion and the ALJ’s finding. See generally Mays

v. Colvin, 739 F.3d 569, 578 (10th Cir. 2014) (quoting Keyes-Zachary v. Astrue, 695 F.3d 1156,

1162-63 (10th Cir. 2012) (explaining that an ALJ’s failure to weigh a medical opinion is harmless

error if there is no inconsistency between the opinion and the ALJ’s assessment of residual

functional capacity “because giving greater weight to [the opinion] would not have helped her.”).

As previously noted, the ALJ discussed in detail Dr. Vaughan’s neuropsychological evaluation.

(Tr. 16-17, 21-22, 23-24, 25-26.) And while it is true that Dr. Vaughan observed “difficulties with

sustained attention and distractibility . . . throughout the day,” noted that A.M.D. “needed

reminders to stay on task,” and that her performance on testing in the areas of “Attention,

Processing Speed and Executive Functions” were variable, “which in and of itself is indicative of

a problem regulating attention,” (Tr. 353-54), the overall results “suggested attentional difficulties

and executive dysfunction characterized by mild difficulties with sustained attention and



7
 See 20 C.F.R. § 416.913(a)(2) (explaining that a medical opinion [for a child’s claim] is a statement from a
medical source about what you can still do despite your impairment(s) and whether you have one or more
impairment-related limitations or restrictions in the six domains of functioning).

                                                         20
impulsivity.” (Tr. 353-54 emphasis added.) These overall results are not inconsistent with the

ALJ’s determination that A.M.D. had a less than marked limitation in attending and completing

tasks. 20 C.F.R. § 416.926a(e) (A marked limitation is “more than moderate.”) The ALJ’s finding

in this domain is supported by substantial evidence, and an error in the ALJ’s treatment of Dr.

Vaughan’s opinion, if any, is harmless.

       For all of the foregoing reasons, the Court finds that the ALJ considered and discussed the

evidence for childhood disability as required, considered the regulatory standards for assessing

A.M.D.’s functioning in attending and completing tasks, and made findings that are supported by

substantial evidence. There is no reversible error as to this issue.

               2.      Interacting and Relating With Others

       At the third step of the analysis, the ALJ found that A.M.D. had a less than marked

limitation in the domain of interacting and relating with others. (Tr. 25-26.) Plaintiff argues that

the ALJ engaged in picking and choosing from teacher comments and ignored evidence that is

favorable to A.M.D.’s disability claim. (Doc. 21 at 10-12.) Plaintiff specifically cites to her reports

to healthcare providers regarding A.M.D.’s behavioral problems that included stealing,

challenging her authority, lying, fighting, bullying, and A.M.D.’s inability to make friends. (Id.)

Plaintiff also cites to school reports wherein A.M.D. was described as bossy and that she required

ongoing social work services because of challenging peer interactions. (Id.)

       The Commissioner contends that the record as a whole supports the ALJ’s determination

that A.M.D. has a less than marked limitation in this domain. (Doc. 23 at 9-10.) Specifically, the

ALJ considered observations in the record related to A.M.D.’s behavioral problems, but also

considered that A.M.D.’s symptoms improved with medication, that her teacher observations




                                                  21
demonstrated significant improvement over time, and that the medical opinion evidence supported

the ALJ’s finding. (Id.)

       The functional domain of “interacting and relating with others” considers how well a child

initiates and sustains emotional connections with others, develops and uses the language of her

community, cooperates with others, complies with rules, responds to criticism, and respects and

takes cares of the possessions of others. 20 C.F.R. § 416.926a(i).

       Interacting means initiating and responding to exchanges with other people, for
       practical or social purposes. . . . Relating to other people means forming intimate
       relationships with family members and with friends who are your age, and
       sustaining them over time. . . . Interacting and relating require you to respond
       appropriately to a variety of emotional and behavioral cues. You must be able to
       speak intelligibly and fluently so that others can understand you; participate in
       verbal turn taking and nonverbal exchanges; consider others’ feelings and points of
       view; follow social rules for interaction and conversation; and respond to others
       appropriately and meaningfully.

20 C.F.R. § 416.926a(i)(1)(i)-(iii). The regulations provide the following age descriptor for this

domain:

       When you enter school, you should be able to develop more lasting friendships with
       children who are your age. You should begin to understand how to work in groups
       to create projects and solve problems. You should have an increasing ability to
       understand another’s point of view and to tolerate differences. You should be well
       able to talk to people of all ages, to share ideas, tell stories, and to speak in a manner
       that both familiar and unfamiliar listeners readily understand.

20 C.F.R. § 416.926a(i)(2)(iv). Examples of limited functioning in interacting and relating with

others include:

       (i)        You do not reach out to be picked up and held by your caregiver.

       (ii)       You have no close friends, or your friends are all older or younger than you.

       (iii)      You avoid or withdraw from people you know, or you are overly anxious
                  or fearful of meeting new people or trying new experiences.

       (iv)       You have difficulty playing games or sports with rules.



                                                   22
           (v)      You have difficulty communicating with others; e.g., in using verbal and
                    nonverbal skills to express yourself, carrying on a conversation, or in asking
                    others for assistance.

           (vi)     You have difficulty speaking intelligibly or with adequate fluency.

20 C.F.R. § 416.926a(i)(3)(i)-(vi).

           The Court finds that the ALJ properly considered all of the evidence and regulatory

standards in finding that A.M.D. has a less than marked limitation in interacting and relating with

others. See 20 C.F.R. § 416.924a; 20 C.F.R. § 416.926a. In support of his finding, which the

Court finds is supported by substantial evidence, the ALJ discussed teacher observations that noted

A.M.D.’s slight problem with using adequate vocabulary and grammar to express her thoughts and

ideas, and that A.M.D. would become “bossy” at times with her classmates if they were not

listening to the teacher. (Tr. 25.) The ALJ further discussed Dr. Vaughan’s summary of the rating

forms Plaintiff and A.M.D. completed, and noted that Plaintiff’s responses were significantly

elevated in every area indicating that A.M.D. functioned below her peers in social and

communication skills, had significant elevations of depression with functional and emotional

problems, had high levels of anxiety, and had significant difficulties with, inter alia, oppositional

behaviors, including conduct problems, defiance, and aggression.8 (Tr. 25-26.) The ALJ also

discussed Dr. Owen’s consultative exam observations that A.M.D. was cooperative and had an

appropriate affect without extreme mood swings, and that Plaintiff and A.M.D. reported A.M.D.

was having good results with medication. (Tr. 26.) The ALJ discussed that A.M.D. was

benefitting from social work services to help her maintain positive behaviors in the school setting.

(Id.) Finally, the ALJ discussed various teacher observations as reported on A.M.D.’s IEP

evaluations that described A.M.D. as “‘very smart,’ an ‘awesome’ student, bright, very kind, quiet,


8
    The ALJ noted that A.M.D.’s responses were in stark contrast to Plaintiff’s. (Tr. 25-26.)


                                                           23
hardworking, positive, interested student, and a ‘people pleaser.’ Likewise, she was ‘always’

respectful and a good role model to other students and chosen as ‘Student of the Month’ in

February 2016.” (Tr. 26.) The record supports these findings. See Section III.A.2., supra.9 Thus,

contrary to Plaintiff’s argument, the ALJ demonstrated that he considered all of the evidence,

including the evidence Plaintiff argues supports a marked limitation in this domain. Clifton, 79

F.3d at 1009-10.

         Because the ALJ considered and discussed the evidence for childhood disability as

required, considered the regulatory standards for assessing A.M.D.’s functioning in interacting and

relating with others, and made findings that are supported by substantial evidence, there is no

reversible error as to this issue.

                  3.       Health and Physical Well-Being

         At the third step of the analysis, the ALJ found that A.M.D. had no limitation in the domain

of health and physical well-being. (Tr. 29.) Plaintiff argues that the ALJ failed to properly consider

the medical record evidence of A.M.D.’s mental health history of depression and anxiety. (Doc.

13-17.) The Commissioner contends that the ALJ reasonably found A.M.D. had no limitation in

health and physical well-being. (Doc. 23 at 11-12.) The Commissioner asserts that this domain

considers the “cumulative physical effects” of physical or mental impairments, and that the record

here fails to demonstrate any physical effects resulting from A.M.D.’s alleged mental impairments.

(Id.)




9
  The record further demonstrates that A.M.D.’s special education program manager, Ms. Pahls, found that A.M.D.
had no problems with interacting and relating with others (Tr. 251), that her general education teachers observed she
was very social and outgoing and interacted positively with other children (Tr. 261), and that A.M.D. reported to her
behavioral healthcare providers that she had friends at school and had positive feelings about her friendships (Tr. 460,
465.)

                                                          24
       The functional domain of “health and physical well-being” considers the cumulative

physical effects of physical or mental impairments and their associated treatments or therapies on

functioning. 20 C.F.R. § 926a(l).

       (1)     A physical or mental disorder may have physical effects that vary in kind
               and intensity, and may make it difficult for you to perform your activities
               independently or effectively. You may experience problems such as
               generalized weakness, dizziness, shortness of breath, reduced stamina,
               fatigue, psychomotor retardation, allergic reactions, recurrent infection,
               poor growth, bladder or bowel incontinence, or local or generalized pain.

       (2)     In addition, the medications you take (e.g., for asthma or depression) or the
               treatments you receive (e.g., chemotherapy or multiple surgeries) may have
               physical effects that also limit your performance of activities.

       (3)     Your illness may be chronic with stable symptoms, or episodic with periods
               of worsening and improvement. We will consider how you function during
               periods of worsening and how often and for how long these periods occur.
               You may be medically fragile and need intensive medical care to maintain
               your level of health and physical well-being. In any case, as a result of the
               illness itself, the medications or treatment you receive, or both, you may
               experience physical effects that interfere with your functioning in any or all
               of your activities.

20 C.F.R. § 926a(l)(1)-(3). Examples of limitations in health and physical well-being include:

       (i)     You have generalized symptoms, such as weakness, dizziness, agitation
               (e.g., excitability), lethargy (e.g., fatigue or loss of energy or stamina), or
               psychomotor retardation because of your impairment(s).

       (ii)    You have somatic complaints related to your impairments (e.g., seizure or
               convulsive activity, headaches, incontinence, recurrent infections, allergies,
               changes in weight or eating habits, stomach discomfort, nausea, headaches,
               or insomnia).

       (iii)   You have limitations in your physical functioning because of your treatment
               (e.g., chemotherapy, multiple surgeries, chelation, pulmonary cleansing, or
               nebulizer treatments).

       (iv)    You have exacerbations from one impairment or a combination of
               impairments that interfere with your physical functioning.

       (v)     You are medically fragile and need intensive medical care to maintain your
               level of health and physical well-being.

                                                 25
20 C.F.R. § 926a(l)(4)(i)-(v).

        The Court finds that the ALJ properly considered all of the evidence and regulatory

standards in finding that A.M.D. has no limitation in her health and well-being, and that his finding

is supported by substantial evidence. See 20 C.F.R. § 416.924a; 20 C.F.R. § 416.926a. In support

of his finding, the ALJ stated as follows:

        The longitudinal medical evidence from her primary care physician indicated
        multiple throat infections, seasonal allergies, and insomnia (Exhibits 1F, 2F, 4F,
        8F, and 9F). However, no chronic function limiting illnesses were noted. She is
        prescribed medications for diagnoses of ADHD and ODD that have been generally
        effective in controlling her symptoms (as previously mentioned). No significant
        side effects from her medications have been noted other than “mild” sedation from
        Prozac (Exhibit 9F). Nonetheless, at most office visits, she was alert and fully
        oriented (Exhibits 1F, 2F, 4F, 8F, and 9F.)

(Tr. 29.) The record further demonstrates that A.M.D. had no unusual absenteeism and did not

frequently miss school due to illness, she did well in physical education, and she routinely

participates in drill, step and marching exercises as part of her ROTC leadership program. (Tr.

46-47, 225, 248, 254, 261.) Further, none of the medical source record evidence demonstrates any

physical limitations based on A.M.D.’s alleged mental impairments.10

        For the foregoing reasons, the Court finds that the ALJ considered and discussed the

evidence for childhood disability as required, considered the regulatory standards for assessing

A.M.D.’s functioning in health and physical well being, and made findings that are supported by

substantial evidence. As such, there is no reversible error as to this issue.

        C.       The ALJ Did Not Err in His Credibility Findings and Assessment of
                 Ms. Duran’s Testimony.



10
  At step two, the ALJ did not find that A.M.D. had severe impairments of either anxiety or depression. Plaintiff has
not disputed this finding. Moreover, the record demonstrates that A.M.D. responded well to Fluoxetine for her
reported anxiety symptoms, and there is no objective record evidence that A.M.D. was treated for depression.


                                                        26
           Plaintiff argues that the ALJ improperly assessed the credibility of her testimony and failed

to provide a “link to specific evidence that belies [her] account of A.M.D.’s limitations.” (Doc.

21 at 18-19.) The Commissioner contends, and the Court agrees, that the ALJ set forth evidence

demonstrating that A.M.D.’s limitations were not as severe as Plaintiff alleged. (Doc. 23 at 13.).

When a child is unable to adequately describe her symptoms, the regulations permit testimony

concerning her symptoms by the person most familiar with the child, such as a parent. Bledsoe ex

rel. J.D.B. v. Colvin, 544 Fed.Appx. 823 (2013), 20 C.F.R. § 416.928(a). “In such a case, the ALJ

must make specific findings concerning the credibility of the parent’s testimony. . ..” Briggs ex

rel. Briggs v. Massanari, 248 F.3d 1235, 1239 (10th Cir. 2001). “Credibility determinations are

peculiarly the province of the finder of fact, and [the Court] will not upset such determinations

when supported by substantial evidence” in the record, provided the determinations are “closely

and affirmatively linked to [that] evidence.” Cowan v. Astrue, 552 F.3d 1182, 1190 (10th Cir.

2008) (internal quotation marks omitted).

           The regulations also contemplate the use of information from “other sources,” including

non-medical source caregivers and parents11, to show the severity of a child’s impairments and

how it affects the child’s ability to function. Frantz v. Astrue, 509 F.3d 1299, 1301 (10th Cir. 2007)

(citing 20 C.F.R. § 416.902); see SSR 06-03p, 2006 WL 2329939, at *2.12                                 However

“[i]nformation from these ‘other sources’ cannot establish the existence of a medically




11
  For claims filed before March 27, 2017, non-medical sources include, but are not limited to, educational
personnel, such as school teachers, counselors, early intervention team members, developmental center workers, and
daycare center workers; public and private social welfare agency personnel, rehabilitation counselors; and spouses,
parents and other caregivers, siblings, other relatives, friends, neighbors, clergy and employers. SSR 06-03p, 2006
WL 2329939, at *2; SSR 96-2p, 2017 WL 3928298.
12
     SSR 06-3 is rescinded for claims filed on or after March 27, 2017. SSR 96-2p, 2017 WL 3928298, at *1.


                                                         27
determinable impairment. Instead there must be evidence from an ‘acceptable medical source’13

for this purpose.” SSR 06-03p, 2006 WL 2329939, at *2. An ALJ is required to explain the weight

given to opinions of non-medical sources who have seen a claimant in their professional capacity,

“or otherwise ensure that the discussion of the evidence in the determination or decision allows a

claimant or subsequent reviewer to follow the adjudicator’s reasoning, when such opinions may

have an effect on the outcome of the case.” Id. at *6; see also Keyes-Zachary v. Astrue, 695 F.3d

1156, 1163 (10th Cir. 2012) (finding that ALJ was required to explain the amount of weight given

to other medical source opinion or sufficiently permit reviewer to follow adjudicator’s reasoning).

The weight given to this evidence will vary according to the particular facts of the case, the source

of the opinion, the source’s qualifications, the issues that the opinion is about, and other factors,

i.e. how long the source has known and how frequently the source has seen the individual; how

consistent the opinion is with other evidence; the degree to which the source presents relevant

evidence to support an opinion; how well the source explains the opinion; whether the source has

a specialty or area of expertise related to the individual’s impairment; and any other facts that tend

to support or refute the opinion. SSR 06-03p, 2006 WL 2329939, at *4-5.

         Both Plaintiff and A.M.D., age 13 and in 8th grade at the time (Tr. 45), testified at the

hearing. The ALJ evaluated Plaintiff’s statements in the record and testimony in accordance with

SSR 06-3p, and afforded limited weight to her hearing testimony. (Tr. 19.) The ALJ explained

that portions of Plaintiff’s testimony was outweighed by her own contradictory testimony, by

A.M.D.’s testimony, and by the medical source evidence and school reports reflecting A.M.D.’s

significant progress. (Tr. 19) The ALJ properly considered Plaintiff’s testimony and provided



13
  For claims filed before March 27, 2017, “acceptable medical sources” are licensed physicians, licensed or
certified psychologists, licensed optometrists, licensed podiatrists, and qualified speech-language pathologists. SSR
06-03p, 2006 WL 2329939, at *1; SSR 96-2p, 2017 WL 3928298.

                                                         28
legitimate explanations affirmatively linked to substantial evidence in the record for the weight

accorded to it. The Court has scrutinized the record in its entirety and finds no basis to upset the

ALJ’s findings. There is no reversible error as to this issue.

       D.      The ALJ Properly Applied the Regulatory Standards in Assessing
               A.M.D.’s Functional Equivalence

       Plaintiff argues that the ALJ failed to compare A.M.D. to non-disabled children and failed

to properly consider that A.M.D. received special accommodations not available to other children

in the classroom, and required medication to prevent her from being disruptive. (Doc. 21 at 17-

18.)   The Commissioner contends that the ALJ properly considered A.M.D.’s special

accommodations when comparing her to other children. (Doc. 23 at 12-13.)

       SSR 09-01p states in pertinent part that

       [w]e always evaluate the “whole child” when we make a finding regarding
       functional equivalence, unless we can make a fully favorable determination or
       decision without having to do so. The functional equivalence rules require us to
       begin by considering how the child functions every day and in all settings compared
       to other children the same age who do not have impairments.

SSR 09-1p, 2009 WL 396031, at *2. Here, the ALJ stated that

       [a]s provided in 20 CFR 416.926a(b) and (c) and explained in 09-1p, the
       undersigned has evaluated the “whole child” in making findings regarding
       functional equivalence. The undersigned has first evaluated how the child
       functions in all settings and at all times, as compared to other children the same age
       who do not have impairments. The undersigned has also assessed the interactive
       and cumulative effects of all of the claimant’s medically determinable
       impairment(s), including any impairments that are not “severe” in all of the affected
       domains. In evaluating the claimant’s limitations, the undersigned has considered
       the type, extent, and frequency of help the claimant needs to function.

(Tr. 15.) Where, as here, the ALJ explicitly indicated he considered all the evidence in accordance

with the applicable regulatory standards, the Court’s practice is to take the ALJ “at [his] word.”

Flaherty v. Astrue, 515 F.3d 1067, 1071 (10th Cir. 2007) (citing Hackett v. Barnhart, 395 F.3d

1168, 1173 (10th Cir. 2005)). Having already found that the ALJ’s discussion of the evidence and

                                                  29
the reasons for his conclusions are supported by substantial evidence, the Court has every reason

to abide by this well-established principle here. The Court finds that the ALJ considered and

discussed the evidence for childhood disability as required, and properly applied the regulatory

standards in assessing A.M.D.’s functional equivalence in the domains at issue. For these reasons,

there is no reversible error as to this issue.

                                            IV. Conclusion

        Plaintiff’s Motion to Reverse and Remand for Payment of Benefits, or in the Alternative,

for Rehearing, With Supporting Memorandum (Doc. 21) is DENIED.



                                                 _____________________________________
                                                 KIRTAN KHALSA
                                                 United States Magistrate Judge,
                                                 Presiding by Consent




                                                   30
